I also think the finding of the referee was right, and that there should be judgment on the report for the defendants.
The line of Hough's land was a monument on the ground, the location of which was indicated and made certain at the time of the deed by a shed and division fence. The boundary by Hough's land was a boundary by the marginal line of that land — Peaslee v. Gee, 19 N.H. 273; and it is well understood that, where monuments existing on the ground and described in the deed do not correspond with courses and distances given in the deed, the latter must yield to the former.